Title: To James Madison from Henry Hill, 10 May 1808
From: Hill, Henry
To: Madison, James



Sir,
NewYork May 10th. 1808

In addition to my letter which I had the honor to address you on the 8th. Inst. I beg leave to observe, that should my personal attendance  at Washington be deemed of any importance, it would be a satisfaction to myself, as I might be more fully informed of the views of the President and your wishes, Sir, and likewise have an opportunity of explaining my own ideas, more at large than can be done by letter.  In this respect I shall of course be subject to your orders.  I have the honor to be, Sir, with very great respect Your Mo. ob. Servt.

Henry Hill Jr.

